Citation Nr: 0735808	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-02 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to August 
1974. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(the RO).

Procedural history

In the July 2004 rating decision, service connection was 
denied for mitral valve prolapse.  The veteran perfected an 
appeal of that denial.

In October 2007, the Board advanced the veteran's case on its 
docket on the basis of his advancing age.  See 38 C.F.R. § 
20.900(c) (2007).

Issue not on appeal

In the July 2004 rating decision, service connection was 
denied for emphysema.  
The veteran has not disagreed with that determination.  That 
issue is therefore not in appellate status.  


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran currently has mitral valve prolapse.




CONCLUSION OF LAW

Mitral valve prolapse was not incurred in or aggravated by 
the veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a mitral valve 
prolapse.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter sent in July 
2003, which was specifically intended to address the 
requirements of the VCAA.  In the VCAA letter, the RO advised 
the veteran of what the evidence must show to establish 
service connection in general.  Accordingly, the veteran was 
informed of the information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.

As for the evidence to be provided by the veteran, in the 
VCAA letter the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.  The veteran was 
informed that VA would provide a medical examination if VA 
decides it is necessary to make a decision on his claim.

In the VCAA letter, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO told the veteran that he may 
submit the evidence relevant to his claim.  This request is 
open ended.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim for service connection for a mitral valve prolapse 
was initially adjudicated by the RO in July 2004, after the 
July 2003 VCAA letter.  Therefore, the timing of the VCAA 
notice which was given with regard to the four elements of 38 
U.S.C.A. § 5103 is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the VCAA letter described above.  The RO has not addressed 
element (4), degree of disability, and element (5), effective 
date, in a VCAA letter.  However, because the Board concludes 
below that the preponderance of the evidence is against the 
claim for service connection for mitral valve prolapse, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot.  The Board 
accordingly finds that there is no prejudice to the veteran 
as to the lack of notice as to the fourth and fifth elements 
in Dingess/Hartman.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
medical records, military retiree medical treatment records, 
and VA medical records, which will be described below.

The Board observes that the veteran had not accorded a VA 
compensation and pension examination with regard to his 
claim.  Because the competent medical evidence of record does 
not show current mitral valve prolapse, an examination or 
nexus opinion is not necessary to reach a decision on this 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He has not requested a Board hearing.



Relevant law and regulations

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, to include cardiovascular 
diseases, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

Analysis

With respect to Hickson element (1), current disability, the 
Board has carefully evaluated the medical evidence, and for 
reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
current diagnosis of a mitral valve prolapse) outweighs any 
evidence in favor.

The report of an October 1992 echocardiogram shows an 
"impression" of mitral valve prolapse.  However, the report 
of a subsequent echocardiogram in August 1993 shows that the 
mitral valves were structurally normal; there was no 
diagnosis of a current mitral valve prolapse.  There is no 
indication that the veteran has undergone another 
echocardiogram.  

The Board places greater weight on the findings on the August 
1993 echocardiogram than on the findings on the October 1992 
echocardiogram because the 1993 examiner's conclusion is 
clear, while the 1992 examiner merely formed an 
"impression" of mitral valve prolapse.  Indeed, an undated 
military retiree treatment summary of care shows a 
"questionable" history of a mitral valve prolapse by 
echocardiogram in October 1992, with no mitral valve prolapse 
seen on the echocardiogram in August 1993.    
  
An array of military retiree and VA treatment records show a 
diagnosis only by history of mitral valve prolapse, rather 
than any current diagnosis of mitral valve prolapse.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) [service 
connection may not be granted for a diagnosis of a disability 
by history].  See also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

A July 2000 military-retiree treatment record and an undated 
DD Form 2766 (adult preventative and chronic care flow sheet) 
show a diagnosis of mitral valve prolapse.  These diagnoses 
also appear to be by history only; no basis for such was set 
out in the records. See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the failure of the health care provider 
to provide a basis for his/her opinion goes to the weight or 
credibility of the evidence]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].

The veteran has contended that he had during service, and 
currently has, chest pains which are symptomatic of mitral 
valve prolapse.  However, no medical professional has 
attributed such symptomatology to mitral valve prolapse.  In 
fact, a significant number of military retiree treatment 
records show the contrary, i.e., diagnoses such as "non-
cardiac chest pain", or "atypical chest pain - doubt 
cardiac etiology".  

In particular, a February 1992 treatment record shows that 
the veteran stated that his chest pain is due to a mitral 
valve prolapse.  The examining doctor diagnosed chest wall 
pain, and did not suggest that mitral valve prolapse or any 
other heart condition was present.  

After a careful and thorough review of the medical records, 
the Board has concluded that the October 1992 "impression" 
of mitral valve prolapse has never been replicated, and 
indeed was discounted via the August 1993 echocardiogram.  
Although the October 1992 examiner's erroneous impression of 
mitral valve prolapse was carried down in subsequent medical 
records, evidently at least in part through the veteran's 
self-reported history, there is no current diagnosis of 
mitral valve prolapse.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) ["a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  
 
The veteran has had ample opportunity to submit competent 
medical evidence of a current mitral valve prolapse, and he 
has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].  

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability, at least 
at some point since filing a claim for service connection.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]. 

To the extent that the veteran and his representative are 
asserting that the veteran in fact has or ever had mitral 
valve prolapse, it is now well established that lay persons 
without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for a 
mitral valve prolapse fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements, in-service disease or injury, 
and medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-
6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

As for Hickson element (2), in-service disease or injury, 
contemporaneous evidence from the veteran's period of active 
service and the first year after active service [i.e., the 
presumptive period under 38 C.F.R. § 3.309(a)] do not reflect 
a diagnosis of a mitral valve prolapse.  On the January 1974 
separation examination, the veteran reported a history of his 
heart "skipping beats," palpitations, or pounding heart in 
the past, but the heart was evaluated as normal on physical 
examination.  A report of a May 1975 VA general medical 
examination reflects no diagnosis of a cardiovascular 
disorder.  Mitral valve prolapse was not even suggested until 
October 1992, over 18 years after the veteran's separation 
from active service.  

To the extent that the veteran and his representative are 
contending that the documented in-service chest pain 
symptomatology was a manifestation of a mitral valve 
prolapse, the Board again notes that it is now well 
established that laypersons, such as the veteran and his 
representative, without medical training are not competent to 
relate symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).

In short, there is not competent medical evidence of mitral 
valve prolapse in service or for many years thereafter.  
Hickson element (2) is also not met.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a current 
diagnosis of a mitral valve prolapse, a medical nexus opinion 
would be an impossibility.  Indeed, no such competent medical 
nexus opinion appears in the record.  Hickson element (3) is 
not met, and the veteran's claim fails on that basis also.

In summary, in the absence of all three Hickson elements, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
mitral valve prolapse.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a mitral valve prolapse is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


